DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed March 26, 2021 has been entered. Claims 1-13, 15-23 and 29 remain pending in the application. 

Response to Arguments
3.	Applicant’s arguments, see Amendments to claims, filed March 26, 2021, with respect to the rejection(s) of claim(s) 1-4, 6, 10, 13, 19, 20 and 24 under 35 U.S.C. 103 over U.S. Patent No. 5,447,766 to Orimoto et al. in view of U.S. Patent Application Publication No. 2006/0043052 to Lin have been fully considered but they are not persuasive. 
Regarding Applicant’s request to provide a specific citation regarding whether it is well known in the closure art for closures to be made via injection molding, the Office such a reference, “Closure Molding Clash: Compression vs. Injection” published May 2010 in a previous office action. Applicant’s attention is drawn to the last two sentences of the first paragraph about injection molding wherein injection molding solutions are said to have “…surpassed the capability of compression molding, particularly for single-piece closures. This is particularly evident in the lightweight water closure segment.” 
preform is injection molded, which Orimoto discloses. To the extent that the combination of Orimoto in view of Lin (as applied) meet the claimed structural limitations, the process by which the claimed invention is made (product-by-process) would not result in patentability. 
Additionally, Applicant is reminded that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP 2113 I.
	In regards to Applicant’s argument that the Lin publication discloses a flip-top closure which can be attached to a bottle with a snapped connection…or with a threaded connection (third paragraph of page 5 of Response to Arguments), Applicant continues in the following paragraph to state that an “ordinarily-skilled person has to replace the thread which is required for the preform of the Orimoto publication,” Orimoto discloses a threaded connection, as shown in Figure 4.
In regards to Applicant’s argument that an airtight closure is needed in the preform disclosed by Orimoto that can only be provided by a screwed closure cap, there can be fitted. By Applicant’s own admission on page 5 of the Response to Arguments, Lin teaches a closure which may be attached to a respective preform/bottle “via a threaded connection” (paragraph [0016, Lin). Applicant argues on page 5 of the Response to Arguments that the supposed airtightness required by Orimoto (but not disclosed) can only be provided with a screwed closure cap. Screwed closures encompass threads. By Applicant’s own argument, the combination of Orimoto in view of Lin as applied could in fact satisfy the requirements suggested by Applicant (however not explicitly required or suggested by Orimoto).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 13, 19-20, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over as Orimoto et al (5,447,766), hereafter, Orimoto, in view of Lin (US 2006/0043052 A1).
Regarding Claim 1: Orimoto discloses an injection-molded preform (column 6, line 18) for production of a blow-molded plastic container, the preform comprising:
an elongated, tubular preform body, which is closed on one longitudinal end (column 9, line 61) and which has a neck section that is provided with a pour opening on another longitudinal end (Figure 4), which the neck section having an outer surface (Figure 4); an injection molded closure part (column 5; lines 51-58) and a cuff (above feature 22) having an annular section (top surface of the cuff) with an inner wall (see annotated Fig. 4), wherein said inner wall (32a, see annotated Fig. 4) rests directly on the outer surface of the neck (see annotated Fig.4) and completely encloses an annular area of the outer surface (see annotated Fig.4); 
and except and except the neck section includes an injection molded connection to the injection molded closure part; the injection molded connection results in an elimination of a sealing zone between the closure part and the preform;
the flip-top closure and is fastened in one piece to the cuff via a hinge;
and except a flip-top closure; 
Lin teaches a closure part including a flip top closure (Lin, 20), the flip-top closure is fastened in one piece (as shown in Figure 8, shown also in annotated 
The elimination of the sealing zone is achieved as a result of injection molding, and more specifically the interconnection between the preform and the closure part (the process disclosed by base reference, Orimoto), not any additional structure or process. 

    PNG
    media_image1.png
    856
    784
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    524
    690
    media_image2.png
    Greyscale

Regarding claim 2: Orimoto-Lin discloses the preform as applied to claim 1 above, and wherein the closure part in an attachment area is connected in a positive manner to the enclosed annular area of the outer surface of the neck section (Lin, Figures 2 & 6/Orimoto, Figure 4).

Regarding claim 3: Orimoto-Lin discloses the preform as applied to claim 1 above, and wherein the closure part in an attachment area is connected by friction to the enclosed annular area of the outer surface of the neck section. Although Orimoto-Lin does not explicitly state that the closure part in an attachment area is connected by friction PATENT Attorney Docket No. 0076117-000062enclosed annular area of the outer surface of the neck section, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the closure part in an 

Regarding claim 4: Claim 4 is a product-by-process claim (MPEP 2113).  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (same cite as above).  Orimoto-Lin discloses the claimed structures as presented in claim 1 above.

Regarding Claim 6: Orimoto-Lin discloses the preform as applied to claim 1 above, and wherein at least 90% of the preform body with neck section is a plastic selected from the group that consists of PET, PETG, HDPE, PP, PE, PS, PVC, PEN, PA, copolymers of the cited plastics, bioplastics, PLA, PEF, filled plastics, mixtures of the above-mentioned plastics, mixtures of PP and PE (Orimoto, column 5, lines 59-61 and column 6, lines 1-2).

Regarding claim 10: Orimoto-Lin discloses the preform as applied to Claim 1 above, except wherein the section of the closure part that completely encloses the annular area of the outer surface of the neck section has a height that is measured in an axial extension direction of the preform, which is at least 1 mm.  Although Orimoto-Lin does not explicitly state that the height in the axial extension direction of the prefom is at least 1mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the height relative to the size/proportion of the closure part and preform. Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed dimension, yields no difference in performance, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).
Regarding Claim 13: Orimoto-Lin discloses the preform as applied to claim 1 above, and wherein the inner wall of the closure part that rests on the outer surface (as presented above) has an inner contour, which is different from an outer contour of the closure part (the parts have different diameters and heights and therefore have different contours).

Regarding Claim 19: Orimoto-Lin discloses the preform as applied to claim 1 above, and which is configured as a two-component or multi-component injection-molded preform (Orimoto, claim 1).

Regarding Claim 20: Orimoto-Lin discloses the preform as applied to claim 1 above, and wherein a blow-molded plastic container (100) is produced from the preform according to claim 1 (Orimoto, column 6, lines 24-30).

Regarding Claim 29: Orimoto-Lin discloses the preform as applied to claim 1 above, and wherein the flip-top closure has a sealing cylinder (Lin, 22 (listed as 21 on drawings) Fig.3 on lid) which projects from a bottom of the flip-top closure (Lin, 20) and which, for closing the pour opening of the neck section, slides into the pour opening (Lin, page 1, paragraph [0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flip top closure of Orimoto-Lin with the sealing cylinder as taught by Lin. The motivation for doing so would be to seal the passage (Lin, page 1, paragraph [0017).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over, Orimoto et al (5,447,766), hereafter, Orimoto, in view of Lin (US 2006/0043052 A1) and further in view of Nahill et al (6,811,845), hereafter, Nahill.
Regarding Claim 5: Orimoto-Lin discloses preform as applied to Claim 1 above, except wherein at least 90% of the closure part is a plastic selected from the group that consists of polyolefins, polypropylene or polyethylene, polyamide, PET, PEF, and rubberlike substances, including TPE.  Nahill teaches wherein at least 90% of the closure part (24,64) is a plastic selected from the group that consists of polyolefins, polypropylene or polyethylene, polyamide, PET, PEF, and 

Regarding Claim 7: Orimoto-Lin discloses preform as applied to Claim 1 above, except wherein the closure part and the preform consist of plastic materials that are different from one another. Nahill teaches wherein the closure part (24,64) and the preform (22,52,62) consist of plastic materials that are different from one another (Nahill, column 3, lines 35-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preform of Orimoto-Lin with the closure part of a different material as taught by Nahill. The motivation for doing so would be to achieve desired operating characteristics at the finish area of the preform and the final container (Nahill, column 3, lines 53-55).

Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Orimoto et al (5,447,766), hereafter, Orimoto, in view of Lin (US 2006/0043052 A1), and further in view of Zoppas et al (2017/0320610 A1), hereafter, Zoppas.
Regarding Claim 6: Orimoto-Lin discloses the preform according to Claim 1, except wherein at least 90% of the preform body with neck section is a plastic selected from the group that consists of PET, PET-G, HDPE, PP, PE, PS, PVC, PEN, PA, copolymers of the cited plastics, bioplastics such as, for example, PLA 
Regarding Claim 11: Orimoto-Lin discloses the preform as applied to Claim 1 above, except wherein the preform body with neck section has an axial length, which is 2 mm to 500 mm.  Zoppas teaches a preform body with neck section has an axial length, which is 47 mm (Zoppas, page 2, paragraph [0025]), which falls well within the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preform of Orimoto-Lin with the axial length as taught by Zoppas. The motivation for doing so would be in order to be able to position it on a conventional type dispenser (Zoppas, page 1, paragraph [005]).

Regarding Claim 12: Orimoto-Lin discloses the preform as applied to Claim 1 above, except wherein the pour opening in the neck section has a diameter that is 3 mm to 180 mm.  Zoppas teaches a preform wherein the pour opening in the neck section has a diameter that is the traditional 55 mm (Zoppas, page 1, .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orimoto et al (5,447,766), hereafter, Orimoto, in view of Lin (US 2006/0043052 A1), and further in view of and further in view of Cerveny et al (2015/0217554 A1).
Regarding Claim 8: Orimoto-Lin discloses the preform as applied to Claim 1 above, except wherein the closure part and the preform body with neck section have colors that are different from one another at least in places. PATENT Cerveny teaches a closure part and preform body with neck section having colors that are different from one another at least in places (Cerveny, page 2, paragraph [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure part and preform body of neck section with different colors at least in places as taught by Cerveny. The motivation for doing so would be so that the containers produced therefrom are more visually diverse and aesthetically appealing (Cerveny, pages 2-3, paragraph [0043]).Attorney Docket No. 0076117-000062 -30-  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orimoto et al (5,447,766), hereafter, Orimoto, in further view of Lin (US 2006/0043052 A1), and further in view of Porter (2015/0336310 A1).
Regarding claim 9: Orimoto-Lin discloses the preform as applied to Claim 1 above, except wherein the closure part and/or the preform body with neck section are transparent at least in places.  Porter teaches a preform (100) wherein the closure part and/or the preform body (112) with neck section are transparent (Porter, page 4, paragraph [0038]) at least in places.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preform of Orimoto-Lin with the transparent areas as taught by Porter. The motivation for doing so would be to provide for viewing of the interior cavity and/or contents of a container through the window (Porter, page 4, paragraph [0026]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Orimoto et al (5,447,766), hereafter, Orimoto, in view of Lin (US 2006/0043052 A1), and further in view of Cerveny et al (2015/0217554 A1).
Regarding claim 19: Orimoto-Lin discloses the preform as applied Claim 1 above, except wherein it is configured as a two-component or multi- component injection-molded preform.  Cerveny discloses a preform wherein which is configured as a two or multi-component (Cerveny, page 1, paragraph [0015]) injection-molded (Cerveny, page 2, paragraph [0021]) preform. It would have been obvious to one of ordinary skill in the art before the effective filing date of .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Orimoto et al (5,447,766), hereafter, Orimoto, in view of Lin (US 2006/0043052 A1), and further in view of Hanan (2016/0176566).
Regarding claim 21: Orimoto-Lin discloses the plastic container as applied to Claim 20 above, except explicitly comprising: an interior with a capacity of 5 ml to 3,000 ml.  Hanan discloses a plastic container with an interior capacity of 5ml to 3,000 ml (page 3, paragraph [0040]). 12 fluid ounces is equal to approximately 355 ml, which falls well within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior capacity of the plastic container of Orimoto-Lin with that taught by Hanan. The motivation for doing so would be to provide containers at a variety of sizes.

Regarding claim 22: Orimoto-Lin-Hanan discloses the plastic container as applied to Claim 21 above, and which is configured as an injection-blow- molded container or as a blow-molded container (Orimoto, column 5, lines 30-35).  

Regarding claim 23: Orimoto-Lin-Hanan discloses plastic container (column 4, lines 25-26) as applied to Claim 22, which is configured from a preform that is an axially extended (column 4, lines 32-34), blow-molded preform. Although Orimoto-Lin-Hanan does not expressly state that the container is configured from a preform that is an axially extended blow-molded preform, one of ordinary skill in the art would know that a container produced from a blow-molded preform is done so by extending the preform in an axial direction.
 
Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736